ORDER

The plaintiff appeals the summary judgment entered for defendant in this action under the Age Discrimination in Employment Act and the Tennessee Human Rights Act. He now moves this court to remand the appeal to the district court in order to permit the district court to rule upon a motion to vacate judgment under Rule 60(b), Fed.R.Civ.P. The defendant opposes such a remand.
Under this court’s decision in First Nat’l Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976) (per curiam), a party seeking to vacate the judgment in an action on appeal must first file a Rule 60(b) motion to vacate judgment in the district court. If the district court is disposed to grant that motion, it may enter an order so stating. The party may then file a motion *595to remand in this court. Accompanying the plaintiffs present motion to remand is a copy of the district court’s order of February 7, 2002, addressing the plaintiffs motion to vacate judgment and stating it is disposed to grant such relief.1 Upon consideration of that order, the plaintiffs motion, and the defendant’s response in opposition thereto,
It therefore is ORDERED that the plaintiffs motion is granted and this appeal is remanded to the district court for further proceedings therein.

. This court denied the plaintiff’s prior motion to remand on August 8, 2001, because he had not filed a Rule 60(b) motion in the district court.